Title: From Thomas Jefferson to William DuVal, 22 June 1806
From: Jefferson, Thomas
To: DuVal, William


                        
                            Dear Sir
                            
                            Washington June 22. 06.
                        
                        Your’s of the 19th. is recieved & anticipates the answers to mine of the same date, respecting the will of
                            our deceased friend, and the freed boy Michael Brown. I sincerely regret the loss of the latter not only for the
                            affliction it must have cost mr Wythe in his last moments, but also as it has deprived me of an object for attentions
                            which would have gratified me unceasingly with the constant recollection and execution of the wishes of my friend. does
                            there exist a portrait of mr Wythe? I fear not. if there be one I presume it must be with some member of the family of
                            Majr. Taliaferro his father in law.
                        Mr. Jefferson of Richmond will recieve from you the bequests of my venerable friend, & take off of your
                            hands the trouble & expence of packing Etc. I salute you with esteem & respect
                        
                            Th: Jefferson
                            
                        
                    